Citation Nr: 1612789	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-24 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cancer of the salivary gland, to include residuals of surgery and metastatic cancer of the liver and sinuses.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Stephen S. Pennington, Attorney


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to March 1971, including service in the Republic of Vietnam; awards included the Combat Infantry Badge.  The Veteran died in January 2011.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the appellant's claim of entitlement to accrued benefits for service connection for salivary gland cancer and service connection for the cause of the Veteran's death.

The Board notes that prior to his death, the Veteran had claimed entitlement to service connection for cancer of the salivary gland, to include residuals of surgery and metastatic cancer of the liver and sinuses.  The RO prepared a decision in January 2011, but the decision was not issued or promulgated due to the Veteran's death.  Within one year of the pending claim, the appellant indicated a desire to substitute for the Veteran in the matter pending.  See Request for Substitution of Claimant Upon Death of Claimant (VA Form 21-0847) (Feb. 17, 2011).  The RO granted the motion to substitute pursuant to Fast Letter 10-30, Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), which added 38 U.S.C.A. § 521A, substitution in case of death of claimant.  In an August 2015 letter, the RO notified the appellant that it would continue to process the Veteran's appeal to completion with the appellant as the verified substitute claimant.  The Board finds that the appellant has been properly substituted.

In addition, although the RO developed the appellant's claim to include entitlement to accrued benefits, because she elected to substitute in the pending service connection claim, this is not an "accrued" case.  Rather, the issues on appeal are service connection for cancer of the salivary gland, to include as the cause of the Veteran's death.
FINDINGS OF FACT

1.  A certificate of death reflects that the Veteran died in January 2011 and lists the immediate cause of death as metastatic salivary gland cancer.

2.  At the time of the Veteran's death, he was not service-connected for any disabilities.

3.  Cancer of the salivary gland was not present during the Veteran's military service or within one year of his separation from service, and the preponderance of evidence is against a finding that the Veteran's cause of death is related to his service, including presumed exposure to herbicides during service in the Republic of Vietnam.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for cancer of the salivary gland, to include residuals of surgery and metastatic cancer of the liver and sinuses, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A disability incurred or aggravated in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112   (2004).  In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In the present case, VA provided the appellant with the notice required by the VCAA in December 2011.  In the notice letter the RO informed her of the evidence required to substantiate her claim, the information required from her to enable VA to obtain evidence on her behalf, the assistance that VA would provide to obtain evidence on her behalf, and that she should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on her behalf.  The appellant was asked to provide medical evidence showing that the Veteran died from a service-connected injury or disease or that the condition that caused the Veteran's death had its onset in service or was permanently aggravated by military service.

Moreover, all available evidence pertaining to the appellant's claims has been obtained.  The record before the Board contains private treatment records, a death certificate, the appellant's statements, and service treatment records.  In addition, a VA medical expert opinion has been obtained and associated with the claims folder.  Neither the appellant nor her attorney has identified any additional pertinent available evidence to substantiate the claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the appellant in the development of the facts pertinent to this claim.

II. Criteria and Analysis

The appellant is claiming entitlement to service connection for the cause of the Veteran's death, including service connection for the underlying disability as a substitute claimant.  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's DD214 documents his service in the Republic of Vietnam.  Therefore, he is presumed to have been exposed to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) are deemed to be associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  Although salivary gland cancer is not a disease presumptively related to herbicide exposure, it may nonetheless be considered on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994). 

The appellant asserts that service connection is warranted, including for the cause of the Veteran's death, for the Veteran's salivary gland cancer with metastatic cancer of the liver and sinuses based on his exposure to herbicides.

The Certificate of Death reflects that the Veteran's immediate cause of death in January 2011 was metastatic salivary gland cancer with an approximate interval of 13 months from onset to death.

The Veteran's service treatment records are silent for complaints, diagnosis, or treatment for salivary gland or chronic respiratory problems.  A July 1969 pre-induction report of medical history reflects the Veteran's report of having had asthma, shortness of breath, and pain or pressure in his chest.  A physician's summary elaborated that the Veteran had had asthma as a child with shortness of breath and pain in his chest at that time, but had not had symptoms since age 11.  In December 1969, he was treated for pneumonia of the right lower lobe.  On separation examination in March 1971, the head, face, and neck; mouth and throat; and lungs and chest were normal on clinical evaluation.  

Private internal medicine treatment records reflect that in December 2009 the Veteran had complained of right-sided facial pain since August 2009.  The diagnosis from a January 2010 surgical pathology report was adenoid cystic carcinoma.  He underwent a right maxillectomy performed by J. Califano III, M.D., in February 2010.  A liver biopsy revealed metastatic adenoid cystic carcinoma later the same month.  The records also document that the Veteran did not smoke.

In November 2010, the Veteran's private ENT physician, B. Flowers, M.D., described evaluating the Veteran in January 2010 for "fullness at the right maxilla, which is the upper jaw on the right side."  Dr. Flowers related that biopsy showed adenoid cystic carcinoma, a very rare and unusual carcinoma.  Accordingly, he referred the Veteran to Dr. J. Califano, a head and neck surgeon, who performed resection of the lesion from the right jaw extending up into the right base of the skull.  Dr. Flowers opined that the Veteran's adenoid cystic carcinoma, which metastasized particularly to the liver, "may be related to exposures to the dioxins in the herbicides of Agent Orange."

In November 2010 correspondence, J. Califano, M.D., indicated he had treated the Veteran for cancer of the salivary gland since January 2010.  Dr. Califano opined that "it is as likely as not that his cancers of the liver, sinuses, and bones are secondary to the cancer of the salivary gland and is a result of his association and related to his exposures to the dioxins in the herbicides of Agent Orange."

In the August 2013 substantive appeal, the appellant's attorney argued on her behalf that service connection for salivary gland cancer is "appropriate because there is direct medical evidence that due to the salivary gland and sinus tumors' location in close proximity to the respiratory tract, its composition of continuous mucosa of squamous cells (including metastatic disease to the liver and bones), and the absence of other risk factors such as cigarette smoking, his cancer was caused by exposure to Agent Orange."  

In March 2015, the Board requested an expert medical opinion from an oncologist regarding the etiology of the Veteran's fatal salivary gland cancer.  In November 2015, a VA oncologist detailed his review of the claims file, the chemical composition of Agent Orange, pertinent nasal cavity and respiratory anatomy, medical literature from the Mayo Clinic and National Cancer Institute regarding salivary gland cancer, and addressed the following question:  If respiratory cancers (cancer of the lung, larynx, trachea, and bronchus) are presumptive diseases related to herbicide exposure, then can the cancer of the salivary gland be presumptively related to herbicide exposure since they are in close proximity anatomically, as illustrated in attached anatomical diagrams.

The oncologist opined that it is not at least as likely as not that the Veteran's cancer of the salivary gland, to include residuals of surgery and metastatic cancer of the liver and the sinuses, is related to presumed exposure to herbicides.  In support of his conclusion, the oncologist explained that salivary glands are not part of the respiratory system, but a part of the aerodigestive tract, and that the carcinogenic agent for respiratory tract tumors is not necessarily the carcinogenic agent for salivary gland tumors.  Hence, herbicides linked to respiratory tract cancers may not necessarily be linked to salivary gland cancers.  

To illustrate the conclusion that salivary gland carcinoma may not be presumptively related to herbicide exposure based on the salivary glands' close proximity to the respiratory tract, the oncologist considered the effects of tobacco use, explaining that while respiratory tract cancers can be linked with tobacco use, adenoid cystic carcinoma is not linked with tobacco use, and the etiology of most salivary gland tumors cannot be determined.  In other words, the oncologist inferred that if the salivary glands were sufficiently close in anatomic proximity to the respiratory tract, one would expect both tobacco use and herbicide exposure to contribute to the development of salivary gland carcinoma as they each contribute to respiratory cancers.  However, because tobacco use does not appear to play a role in the development of salivary gland cancer, the oncologist reasoned that herbicides similarly may not be presumed to contribute to its development.

Having considered the medical and lay evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for cancer of the salivary gland and against the claim for service connection for the cause of the Veteran's death.

In this case, there is no dispute among treating or reviewing physicians, the appellant, or VA that the principal cause of the Veteran's death was metastatic salivary gland cancer.  Instead, the issue to be resolved is whether the Veteran's salivary gland cancer with metastatic cancer of the liver and sinuses, is related to his military service, including his presumed exposure to herbicides.  

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  As in this case, the appellant is not competent to state that the Veteran's salivary gland cancer was caused by exposure to Agent Orange, as such requires some degree of medical expertise; she has not demonstrated that she has medical training or experience sufficient to render her opinions competent.

Considering service connection on a direct basis, in his June 2010 claim of service connection, the Veteran reported that his salivary gland cancer began in December 2009 and the appellant has not asserted that the Veteran's cancer was incurred in service.  Similarly, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. § 3.309 because neither medical nor lay evidence of record establishes that his cancer manifested to a compensable degree within one year of separation from service in March 1971.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 
Turning to the medical opinion evidence, the Court has held that the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Finally, the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board affords minimal probative value to the November 2010 opinions of Dr. Flowers and Dr. Califano.  Here, Dr. Flowers' opinion that the Veteran's adenoid cystic carcinoma "may be related to exposures to the dioxins in the herbicides of Agent Orange" is speculative in nature.  The Board notes that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Dr. Califano opined that salivary gland cancer was likely related to herbicide exposure, but offered no supporting rationale for the opinion.  Medical opinions that are unsupported by any articulated medical explanation are of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

In comparison, the Board finds that the November 2015 VA oncologist's opinion is persuasive and probative evidence against the claim for the Veteran's cause of death and the related service connection claim because it was based on a review of the claims file, a detailed medical explanation for his conclusions, and is consistent with the remaining record.  Nieves-Rodriguez, 22 Vet. App. at 302-04.  The physician was a board certified oncologist, whose specialty was the etiology and treatment of cancer.  Here, the oncologist explained that the salivary glands are anatomically unrelated to the respiratory system and that there was no evidence to link the Veteran's salivary gland cancer to his presumed herbicide exposure.

In summary, the Board accepts the November 2015 VA oncologist's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains a rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  

In sum, the Board concludes that the preponderance of the evidence is against the appellant's claim of service connection for salivary gland cancer, to include residuals of surgery and metastatic cancer of the liver and sinuses, and to include as the cause of the Veteran's death.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).  Therefore, the claims must be denied.



ORDER

Entitlement to service connection for cancer of the salivary gland, to include residuals of surgery and metastatic cancer of the liver and sinuses, is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


